UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INDOOR HARVEST CORP (Name of small business issuer in our charter) Texas 3590 45-5577364 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) IRS I.D. 5300A East Freeway Houston, Texas 77020 (Address of principal executive offices) (Zip Code) 5300A East Freeway Houston, Texas 77020 (713) 410-7903 (Name, address and telephone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered [1] Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee [2] Common Stock offered by the Selling Stockholders [3] 2,467,003 $ 0.50 $ 1,233,502 $ 158.88 (1) Estimated in accordance with Rule 457(a) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based on recent prices of private transactions. (2) Calculated under Section 6(b) of the Securities Act of 1933 as .0001288 of the aggregate offering price. (3) Represents shares of the registrant’s common stock being registered for resale that have been issued to the selling shareholders named in this registration statement. We hereby amend this registration statement on such date or dates as may be necessary to delay our effective date until we will file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. PROSPECTUS – SUBJECT TO COMPLETION DATED March 7, 2014 Indoor Harvest, Corp. 2,467,003 Shares of Common Stock Selling shareholders are offering up to 2,467,003 shares of common stock.The selling shareholders will offer their shares at $0.50 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices.We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering.We have agreed to pay all the costs of this offering. Selling shareholders will pay no offering expenses. Prior to this offering, there has been no market for our securities. Our common stock is not now listed on any national securities exchange or the NASDAQ stock market, and is not eligible to trade on the OTC Bulletin Board.There is no guarantee that our securities will ever trade on the OTC Bulletin Board or on any listed exchange. We are an "emerging growth company" as defined under the federal securities laws and, as such, will be subject to reduced public company reporting requirements. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment.See “Risk Factors” beginning on page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. We may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is , 2014. 3 TABLE OF CONTENTS PAGE SUMMARY INFORMATION 5 RISK FACTORS 8 USE OF PROCEEDS 13 DETERMINATION OF OFFERING PRICE 13 DILUTION 14 SELLING SHAREHOLDERS 14 PLAN OF DISTRIBUTION 17 LEGAL PROCEEDINGS 18 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS 18 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 19 DESCRIPTION OF SECURITIES 19 INTEREST OF NAMED EXPERTS 20 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES 20 DESCRIPTION OF BUSINESS 20 DESCRIPTION OF PROPERTY 28 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 29 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 29 EXECUTIVE COMPENSATION 30 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 32 FINANCIAL STATEMENTS 33 4 SUMMARY INFORMATION You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Organization Indoor Harvest, Corp., or the “Company,” is a Texas corporation formed on November 23, 2011. Our principal executive office is located at 5300A East Freeway, Houston, TX 77020. Tel: 713-410-7903. Business Indoor Harvest, Corp., through its brand name Indoor Harvest™, is a development stage company that seeks to become a design build, developer, marketer and direct-seller of commercial grade aeroponic fixtures and supporting systems for use in urban Controlled Environment Agriculture ("CEA") and Building Integrated Agriculture ("BIA"). Aeroponics is the process of growing plants in an air or mist environment without the use of soil or an aggregate medium (known as geoponics). Aeroponic culture differs from both conventional hydroponics and in-vitro (plant tissue culture) growing. Unlike hydroponics, which uses water as growing medium and essential minerals to sustain plant growth, aeroponics is conducted without a growing medium. Because water is used in aerponics to transmit nutrients, it is sometimes considered a type of hydroponics. Our fixtures and system design are based upon a modular concept in which primary components are interchangeable providing a level of customization that we believe based upon our knowledge of the industry is currently not offered by other aeroponic system manufactures. We are developing our aeroponic fixtures and systems for use by both horticulture enthusiasts and commercial operators who seek to utilize aeroponic vertical farming methods within a controlled indoor environment. Our products are designed for the production of leafy greens, micro-greens, fruiting plants and herbs. Our products and systems can also be adapted for a variety of other uses such as horticulture research, medicinal plant production, pharmaceutical plant production, plant cloning and hardwood propagation. Since our inception, we have engaged in the following significant operational activities: On November 26, 2011, we began construction of a facility to conduct research and development in order to provide proof of concept on our prototype fixture designs. From the period of our inception to December 31, 2013, $30,888, or 15% of our total operational costs, was incurred for research and development expenses towards the development of our aeroponic fixture designs. See "Research and Development" below for additional information. On January 11, 2012, we acquired the domain name indoorharvest.com from the original domain name registrant for $2,000 cash and recorded it as an indefinite-lived intangible asset. We also registered the domain name aerofarmer.com for future use. As of December 31, 2013, we capitalized $9,692 in tooling equipment for our product line. Tooling equipment includes two molds for our Aeroponic Growth Tray (“AGT”) fixtures and one mold for our Aeroponic Growth Lid (“AGL”) fixtures. From inception to December 31, 2013, $42,421, or 20% of our total operational expenses were related to professional fees. These fees are comprised of the following: Accounting fees $12,240 30% Legal fees $30,181 70% Total professional fees $42,421 On September 18, 2013, the Company entered into a material transfer agreement with the Massachusetts Institute of Technology's Media Lab ("MIT Media Lab") to provide aeroponic system components and fixtures to be used for the purpose of developing a wall facade aeroponic system as part of MIT Media Lab's Changing Places research. The project, MITCityFarm, will focus on urban mobility networks, decentralized energy infrastructure and transformable housing units to advance urban agricultural systems. Indoor Harvest, Corp. will be responsible for providing technical assistance and materials as a "Technical Systems Adviser" to the MITCityFarm project. 5 Research and Development On September 14, 2012, we began research and development using our prototype designs. From September 18, 2012 through October 31, 2012, we completed an initial prototype system test by growing basil. The test resulted in an average 1.7 lbs of basil per square foot in 30 days using under 2 gallons of water per plant drain to waste. Upon completion of the test, we made design changes to our lid system and nutrient dispensing system prototypes. From March 8, 2013 through April 8, 2013, we completed a second prototype system test by growing three types of lettuce, bibb lettuce, buttercrunch lettuce and romaine lettuce. The test resulted in an average head weight of 1/4 lbs in 28 days and water use of under 3 gallons per head drain to waste. Upon completion of the test, we made design changes to our lighting system, updated the framing system and put two prototype grow trays into vertical operation. From July 13, 2013 through August 22, 2013, we completed a third prototype system test by growing four types of lettuce, bibb lettuce, buttercrunch lettuce, romaine lettuce and ruby red lettuce. The test resulted in average head weight of 1/4 lbs in 30 days and 1/2 lbs in 40 days. During this period the Company also conducted research and development of lighting and controls, comparing the performance of LED lighting and T5 fluorescent lighting. Also during this period the Company tested its second nutrient dispensing prototype running two vertically stacked grow trays simultaneously. Plan of Operations During the next 12 months, we anticipate engaging in the following operational activities, although we may vary our plans depending upon operational conditions and available funding: Event Actions Estimated Time Estimated Cost Setup manufacturing, design build and fabrication facilities Purchase equipment, tools and complete product tooling Q1-Q2 $250,000 Build a Demonstration BIA Farm Build a 100 tray BIA indoor demonstration farm within our existing leased facility in order to showcase our fixtures and to conduct further research and development. Q2-Q4 $550,000. Develop Automated Controls Develop automated controls, both hardware and software for use with our aeroponic systems Q2-Q4 $100,000 Develop Retail Aeroponic System Develop a retail version of our commercial aeroponic system and controls for use by the home hobbyist Q3-Q4 $100,000 The total estimated costs of our short-term operational plans for the next twelve (12) months are $1,000,000. If we are unable to raise additional funds through private placements, registered offerings, debt financing or other sources we may need to postpone the development of our business plan. Without additional funding, we may only be partially successful or completely unsuccessful in implementing our business plan. We anticipate that our current cash on hand will enable us to maintain minimum operations and working capital requirements for at least twelve months. As of March 3, 2014, we have $434,288 in our bank account. Our estimated day-to-day operational costs, exclusive of those costs in our Plan of Operations for the next 12 months as set forth above, are estimated to be approximately $144,000 to maintain minimal operational activities during the next 12 months. In addition, we will have $60,000 for the costs related to the filing of this Registration Statement and anticipate less than $75,000 to maintain publicly traded status thereafter. However, as stated above, in order to implement our Plan of Operations for the next 12 months we will need to secure $1,000,000 in funds. If we are unable to secure the necessary funds, we will not be able to undertake some or all of our planned business development activities. Accordingly, we anticipate, based upon the assumption of $204,000 in registration statement and day-to-day operational costs during the next 12 months, a minimum average monthly burn rate of no more than $17,000 during the next 12 months, which will be paid from our existing funds. 6 From January 1, 2014 through February 20, 2014 the Company sold 1,449,00 shares of our common stock for $362,250 in cash. Based upon the assumption of our monthly burn rate exclusive of those costs in our Plan of Operations for the next 12 months as set forth above, the Company currently has sufficient funds to commence some but not all of our planned activities as set forth in the table above. We plan to start by setting up our manufacturing, design build and fabrication facilities during the second quarter of 2014 and will initially budget $150,000 for these efforts from existing capital. In order to fully implement our Plan of Operations for the next 12 months, we will need an additional $850,000. Management has no written or oral agreement to advance additional funds. If we do not secure additional funds either from operational cash flow when we begin to sell our products or additional debt or equity financing, the implementation of our planned future business development activities will be delayed. We are a development stage company and are in the process of developing our products and services. Consequently, we have not generated revenues as of the date of this prospectus.We have an accumulated deficit and have incurred operating losses since our inception and expect losses to continue during 2014. Our auditor has indicated in their Report that these conditions raise substantial doubt about our ability to continue as a going concern. Our corporate website is http://www.indoorharvest.com. Nothing on our website is a part of this prospectus. The terms "Our Company" "we," "us" and "our" as used in this prospectus refer to Indoor Harvest, Corp. Emerging Growth Company We are an emerging growth company under the JOBS Act. We shall continue to be deemed an emerging growth company until the earliest of: (a) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; (b) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective IPO registration statement; (c) the date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (d) the date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto.’. As an emerging growth company we are exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting.As an emerging growth company we are also exempt from Section 14A (a) and (b) of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes.These exemptions are also available to us as a Smaller Reporting Company. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the Jobs Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. The Offering As of the date of this prospectus, we had 8,227,388 shares of common stock outstanding. Selling shareholders are offering up to 2,467,003 shares of common stock.The selling shareholders will offer their shares at $0.50 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices.We will pay all expenses of registering the securities, estimated at approximately $67,158.We will not receive any proceeds of the sale of these securities. To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock.There is no guarantee that our stock will ever be quoted on the OTC Bulletin Board.The current absence of a public market for our common stock may make it more difficult for you to sell shares of our common stock that you own. 7 Financial Summary Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. Statement of Operations: Period from Inception (November 23, 2011) to December 31, 2013 Revenue $ — Net loss $ 211,796 Net loss per common share - basic and diluted $ 0.05 Balance Sheet: At December 31, 2013 Working capital $ 115,836 Total assets $ 160,023 Total shares of common stock issued 6,505,381 Weighted average common shares outstanding 5,705,614 Deficit accumulated during the development stage $ (211,796) Total stockholder's equity $ 153,842 RISK FACTORS In addition to the other information provided in this prospectus, you should carefully consider the following risk factors in evaluating our business before purchasing any of our common stock.All material risks are discussed in this section. Risks Relating to Our Lack of Operating History Our lack of operating history makes predictions of future operating results difficult to ascertain. Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development, particularly companies in new and rapidly evolving markets. Such risks for us include, but are not limited to, an evolving and unpredictable business model and the management of growth. To address these risks, we must, among other things, obtain a customer base, implement and successfully execute our business and marketing strategy, continually develop and upgrade our product offering, respond to competitive developments, and attract, retain and motivate qualified personnel. There can be no assurance that we will be successful in addressing such risks, and the failure to do so can have a material adverse effect on our business prospects, financial condition and results of operations. We have generated no revenues from operations, which makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance. As of March 5, 2014 we have not generated revenues. As a consequence, it is difficult, if not impossible, to forecast our future results based upon our historical data.Because of the related uncertainties, we may be hindered in our ability to anticipate and timely adapt to increases or decreases in sales, revenues or expenses. If we make poor budgetary decisions as a result of unreliable data, we may never become profitable or incur losses, which may result in a decline in our stock price. There is substantial doubt about our ability to continue as a going concern and if we are unable to generate significant revenue or secure additional financing we may be unable to implement our business plan and grow our business. We are a development stage company and are in the process of developing our products and services. Consequently, we have not generated revenues as of the date of this prospectus.We have an accumulated deficit and have incurred operating losses since our inception and expect losses to continue during 2014. Our auditor has indicated in their Report that these conditions raise substantial doubt about our ability to continue as a going concern.The continuation of our business as a going concern is dependent upon the continued financial support from our stockholders. 8 There is uncertainty regarding our ability to implement our business plan and grow our business without additional financing.We have no agreements, commitments or understandings to secure additional financing at this time. Our future growth and success is dependent upon our ability to commence sell our products, commence generate cash from operating activities and obtain additional financing. There is no assurance that we will be able to commence selling our products, generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse effect on our ability to grow our business and implement our business plan. Industry Risks Specialized agricultural equipment is an emerging yet competitive industry and many of our competitors have greater resources that may enable them to compete more effectively. We will compete with several domestic and international companies that offer a range of products similar to our own or that compete in the same market. Some of our competitors have greater resources than we do, which may enable them to compete more effectively in this market. Our competitors may devote their resources to developing and marketing products that will directly compete with our product lines, and new, more efficient competitors may enter the market. If we are unable to successfully compete with existing companies and new entrants to the market this will have a negative impact on our business and financial condition. Our targeted customer base is diverse and we face a challenge in adequately meeting each group’s needs. Because we will serve multiple types of customers from gardening enthusiasts to small-scale produce farmers, we must work constantly to understand the needs, standards and technical requirements of several different customer groups and must devote significant resources to developing products for their interests. If we do not accurately predict our customers’ needs and expectations, we may expend valuable resources in developing products that do not achieve broad acceptance across the markets. Our success depends on adoption of our product by several communities, including agricultural enthusiasts, commercial growers, and horticultural researchers and if these communities do not adopt our products then our revenue will be severely limited. The major groups to whom we believe our products will appeal may not embrace our products. Acceptance of our product will depend on several factors, including: cost, ease of use, familiarity of use, convenience, timeliness, strategic partnerships, and reliability. If we fail to adequately meet our customers’ needs and expectations, our product offerings may not be competitive and our ability to commence or continue generating revenues could be reduced. We also cannot be sure that our business model will gain wide acceptance among all targeted groups. If the market fails to continue to develop, or develops more slowly than we expect, our ability to commence or continue generating revenues could be reduced. Competing forms of specialized agricultural equipment may be more desirable to consumers or may make our products obsolete. There are currently several different specialized agricultural equipment technologies being deployed in urban vertical farming operations such as aquaponics, hydroponics and terraponics. Further development of any of these technologies may lead to advancements in vertical farming techniques that will make our product obsolete. Consumers may prefer alternative technologies and products. We cannot guarantee that aeroponic farming using our aeroponic equipment will continue to grow within the industry as a whole. Any developments that contribute to the obsolescence of our aeroponic systems may substantially impact our business reducing our ability to commence or sustain generating revenues Our current or future manufacturers could fail to fulfill our orders for our aeroponic system components, which would disrupt our business, increase our costs, and could potentially cause us to lose our market. We currently depend on four contract manufacturers in Texas, and one in California to produce our aeroponic system components. These manufacturers could fail to produce the systems to our specifications or in a workmanlike manner and may not deliver the systems on a timely basis. Our manufacturers must also obtain inventories of the necessary parts and tools for production. Although we own certain of the tooling used by our manufacturers, all of our manufacturers operate in the United States. We currently have no written agreements with any manufacturers. If our manufacturers fail to deliver products when ordered, we may not be able to fulfill customer orders and our reputation could be harmed and revenues reduced. Any change in manufacturers could disrupt or delay our ability to fulfill orders for areoponic garden systems while we search for alternative supply sources, provide specifications, and test initial production, and our business prospects, results of operations and financial condition would be materially and adversely affected. 9 Damage claims against our products could reduce our sales and revenues. If any of our products are found to cause injury or damage, the Company could suffer financial damages. We have not had significant claims for damages or losses from our products to date. The Company does not carry product liability insurance. Any claims for damages related to the products we sell could damage our reputation and reduce our revenues. If we are unable to protect our proprietary and technology rights our operations will be adversely affected. Our success will depend in part on our ability to protect our proprietary rights and technologies.On December 6, 2011, a U.S. federal trademark registration was filed for Indoor Harvest (Serial Number 85488194) and the United States Patent and Trademark Office ("USPTO") granted a first 6 month extension for use on January 5, 2013 and a second extension for use on July 17, 2013 and a third extension for use on January 14, 2014. On May 15, 2013 the company filed a provisional application for patent on a "modular aeroponic system and related methods" (Serial Number 61/823,330) with the USPTO. In order to obtain our patent, the Company will need to convert its provisional application for patent, into a non-provisional application for patent. There is no guarantee that a patent will be granted. We rely on a combination of trademark laws, patent laws, trade secrets, confidentiality provisions and other contractual provisions to protect our proprietary rights.However, not all of these measures may apply or may afford only limited protection.Our failure to adequately protect our proprietary rights may adversely affect our operations.Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy aspects of our services or to obtain and use trade secrets or other information that we regard as proprietary.Based on the nature of our business, we may or may not be able to adequately protect our rights through patent, copyright and trademark laws.Our means of protecting our proprietary rights in the United States or abroad may not be adequate, and competitors may independently develop similar technologies. In addition, litigation may be necessary in the future to: · Enforce intellectual property rights; · Protect our trade secrets; · Determine the validity and scope of the rights of others; or · Defend against claims of infringement or invalidity. Any such litigation could result in substantial costs if we are held to have willfully infringed or to expend significant resources to develop non-infringing technology and would divert the attention of management from the implementation of our business strategy.Furthermore, the outcome of litigation is inherently difficult to predict and we may not prevail in any litigation in which we become involved. Disruption to our supply chain of parts needed for constructing our products could negatively affect our sales. The Company has not as yet experienced significant problems in obtaining its parts needed for constructing its products from suppliers. However, there is no guarantee that some of the current suppliers may not be able to continue to provide parts needed for constructing our products from our current suppliers. We have no written agreements with any of our suppliers and order these parts from different manufacturers on a purchase order basis. If the manufactured parts do not meet quality standard, the parts are not accepted by us. This could cause a shortage of those parts in inventory resulting in back orders and even cancellations of orders. Sales of existing products in inventory may not be sufficient to use all stock on hand before we can obtain replacement parts from other suppliers. This could reduce or eliminate our revenues. Our systems can be used for the production of cannabis, which is deemed to be illegal under the Federal Controlled Substances Act even though such activities may be permissible under state law . There is a potential risk that exists should our activities be deemed to be facilitating the selling or distribution of cannabis in violation of the federal Controlled Substances Act, or to constitute aiding or abetting, or being an accessory to, a violation of that Act. We cannot predict the level of this risk given what is going on in a number of states legalizing the sale of cannabis in one form or another. To date, federal authorities have not focused their resources on such tangential or secondary violations of the Act, nor have they threatened to do so, with respect to the manufacture or sale of equipment that might be used by cannabis growers, or with respect to any supplies marketed to participants in the emerging cannabis industry. However, we cannot assure that they will not act in the future, which could significantly reduce our revenues. Risks Related to Selling Our Products Through Our Own Website The security risks or perceived risks of selling through our own website maydiscourage users from purchasing through our website. In order to make sales over the Internet, we and other market participants must be able to transmit confidential information securely over public networks. Third parties mayhave the technology or know-how to breach the security of user data. Any breach could cause users to lose confidence in the security of our Website and choose not purchase our products through our website. The Company currently has not launched its web presence to start online sales as of the date of this prospectus. 10 We cannot assure you that advances in computer capabilities, new discoveries in the field of cryptography or other events or developments will not result in a compromise or breach of the algorithms that we will use to protect user data. If any such compromise of our security were to occur, it could harm our reputation, business, prospects, financial condition and results of operations. A party who is able to circumvent our security measures could misappropriate information or cause interruptions in our operations. We maybe required to expend significant capital and other resources to protect against such security breaches or to alleviate problems caused by such breaches. We cannot assure you that our security measures will prevent security breaches or that failure to prevent such security breaches will not harm our business, prospects, financial condition and results of operations. We maybe liable if third parties misappropriate our users’ personal financial information. If third parties are able to penetrate our network security or otherwise misappropriate our users’ personal information, or if we give third parties improper access to our users’ personal information, we could be subject to liability. This liability could include claims for impersonation or other similar fraud claims. This liability could also include claims for other misuses of personal information, including unauthorized marketing purposes. These claims could result in litigation. Liability for misappropriation of this information could adversely affect our business. In addition, the Federal Trade Commission and state agencies have been investigating various Internet companies regarding their use of personal information. We could incur additional expenses if new regulations regarding the use of personal information are introduced or if government agencies investigate our privacy practices. System and online security failures could harm our business and operating results. Our sales and customer service will depend on the efficient and uninterrupted operation of our computer and communications hardware systems. Our systems and operationswill bevulnerable to damage or interruption from a number of sources, including fire, flood, power loss, telecommunications failure, break-ins, earthquakes and similar events. Our Internet host provider does not guarantee that our Internet access will be uninterrupted, error-free or secure. Our servers are also vulnerable to computer viruses, physical, electrical or electronic break-ins and similar disruptions. Any substantial interruptions could result in the loss of data and could completely impair our ability to generate revenues. We do not presently have a full disaster recovery plan in effect to cover the loss of all facilities and equipment. We do have business interruption insurance; however, do intend to utilize redundant data centers around the U.S. Risks Related to Management and Personnel We depend heavily on key personnel, and turnover of key senior management could harm our business. Our future business and results of operations depend in significant part upon the continued contributions of our founder and CEO Chad Sykes. If we lose his services or if he fails to perform in his current position, or if we are not able to attract and retain skilled employees as needed, our business could suffer. Significant turnover in our senior management could significantly deplete our institutional knowledge held by our existing senior management team. We depend on the skills and abilities of these key employees in managing the product acquisition, marketing and sales aspects of our business, any part of which could be harmed by turnover in the future. We intend to become an SEC reporting company following this offering. Our management has limited experience in managing the day-to-day operations of a public company and, as a result, we may incur additional expenses associated with the management of our company. We will become an SEC reporting company following this offering. Our founder and CEO Chad Sykes is responsible for the operations and reporting of our company. The requirements of operating as a small public company are new to the management team and the employees as a whole. This may require us to obtain outside assistance from legal, accounting, investor relations, or other professionals that could be more costly than planned. We may also be required to hire additional staff to comply with additional SEC reporting requirements. Our failure to comply with reporting requirements and other provisions of securities laws could negatively affect our stock price and adversely affect our results of operations, cash flow and financial condition. Risks Related to the Market for our Stock Investors may have difficulty in reselling their shares due to the lack of market or state Blue Sky laws. Our common stock is currently not quoted on any market. No market may ever develop for our common stock, or if developed, may not be sustained in the future. 11 The holders of our shares of common stock and persons who desire to purchase them in any trading market that might develop in the future should be aware that there may be significant state law restrictions upon the ability of investors to resell our shares. Accordingly, even if we are successful in having the Shares available for trading on the OTCBB, investors should consider any secondary market for the Company's securities to be a limited one. We intend to seek coverage and publication of information regarding the company in an accepted publication, which permits a "manual exemption." This manual exemption permits a security to be distributed in a particular state without being registered if the company issuing the security has a listing for that security in a securities manual recognized by the state. However, it is not enough for the security to be listed in a recognized manual. The listing entry must contain (1) the names of issuers, officers, and directors, (2) an issuer's balance sheet, and (3) a profit and loss statement for either the fiscal year preceding the balance sheet or for the most recent fiscal year of operations. We may not be able to secure a listing containing all of this information. Furthermore, the manual exemption is a non issuer exemption restricted to secondary trading transactions, making it unavailable for issuers selling newly issued securities. Most of the accepted manuals are those published in Standard and Poor's, Moody's Investor Service, Fitch's Investment Service, and Best's Insurance Reports, and many states expressly recognize these manuals. A smaller number of states declare that they “recognize securities manuals” but do not specify the recognized manuals. The following states do not have any provisions and therefore do not expressly recognize the manual exemption: Alabama, Georgia, Illinois, Kentucky, Louisiana, Montana, South Dakota, Tennessee, Vermont and Wisconsin. Accordingly, our shares should be considered totally illiquid, which inhibits investors’ ability to resell their shares. If our stock is ever quoted on an OTC or other stock market, we will be subject to penny stock regulations and restrictions and you may have difficulty selling shares of our common stock. The SEC has adopted regulations which generally define so-called “penny stocks” to be an equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions. We anticipate that if we become an SEC reporting company and secure a qualification for quotation for our securities on an OTC Market, our common stock will become a “penny stock”, and we will become subject to Rule 15g-9 under the Exchange Act, or the “Penny Stock Rule”. This rule imposes additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers. For transactions covered by Rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale. As a result, this rule may affect the ability of broker-dealers to sell our securities and may affect the ability of purchasers to sell any of our securities in the secondary market. For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prepared by the SEC relating to the penny stock market. Disclosure is also required about sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stock. We do not anticipate that our common stock will qualify for exemption from the Penny Stock Rule. In any event, even if our common stock were exempt from the Penny Stock Rule, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict any person from participating in a distribution of penny stock, if the SEC finds that such a restriction would be in the public interest. Sales of our common stock under Rule 144 could reduce the price of our stock. There are 3,603,388 shares of our common stock held by non-affiliates and 4,624,000 shares held by affiliates Rule 144 of the Securities Act of 1933 defines as restricted securities. We intend that 2,467,003 of our shares currently held by non-affiliates will be registered with the SEC. However, the remaining non-affiliate shares as well as all of the affiliates’ shares will still be subject to the resale restrictions of Rule 144. In general, persons holding restricted securities, including affiliates, must hold their shares for a period of at least six months, may not sell more than one percent of the total issued and outstanding shares in any 90-day period, and must resell the shares in an unsolicited brokerage transaction at the market price. The availability for sale of substantial amounts of common stock under Rule 144 could reduce prevailing market prices for our securities. Because we do not have an audit or compensation committee, shareholders will have to rely on the entire board of directors, none of which are independent, to perform these functions. We do not have an audit or compensation committee comprised of independent directors.Indeed, we do not have any audit or compensation committee.The board of directors performs these functions as a whole.No members of the board of directors are independent directors.Thus, there is a potential conflict in that board members who are also part of management will participate in discussions concerning management compensation and audit issues that may affect management decisions. 12 Certain of our stockholders hold a significant percentage of our outstanding voting securities, which could reduce the ability of minority shareholders to effect certain corporate actions. Our officers, directors and majority shareholders are the beneficial owners of approximately 56.2% of our outstanding voting securities. As a result, they possess significant influence and can elect a majority of our board of directors and authorize or prevent proposed significant corporate transactions. Their ownership and control may also have the effect of delaying or preventing a future change in control, impeding a merger, consolidation, takeover or other business combination or discourage a potential acquirer from making a tender offer. We are an "emerging growth company," and we cannot be certain if the reduced reporting requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an "emerging growth company," as defined in the Jumpstart Our Business Startups Act, or the JOBS Act. For as long as we continue to be an emerging growth company, we may take advantage of exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies, including not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We could be an emerging growth company for up to five years, although we could lose that status sooner if our revenues exceed $1 billion, if we issue more than $1 billion in non-convertible debt in a three year period, or if the market value of our common stock held by non-affiliates exceeds $700 million as of December 31, in which case we would no longer be an emerging growth company as of the following December 31. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the Jobs Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. Because we lack certain internal controls over financial reporting in that we do not have an audit committee and our Board of Directors has no technical knowledge of U.S. GAAP and internal control of financial reporting and relies upon the Company’s financial personnel to advise the Board on such matters, we are subject to increased risk related to financial statement disclosures. We lack certain internal controls over financial reporting in that we do not have an audit committee and our Board of Directors has no technical knowledge of U.S. GAAP and internal control of financial reporting and relies upon the Company’s financial personnel to advise the Board on such matters. Accordingly, we are subject to increased risk related to financial statement disclosures. Special Information Regarding Forward Looking Statements Some of the statements in this Prospectus are “forward-looking statements.” These forward-looking statements involve certain known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. These factors include, among others, the factors set forth above under “Risk Factors.” The words “believe,” “expect,” “anticipate,” “intend,” “plan,” and similar expressions identify forward-looking statements. We caution you not to place undue reliance on these forward-looking statements. We undertake no obligation to update and revise any forward-looking statements or to publicly announce the result of any revisions to any of the forward-looking statements in this document to reflect any future or developments. However, the Private Securities Litigation Reform Act of 1995 is not available to us as a non-reporting issuer and as an issuer of penny stocks. Further, Section 27A(b)(2)(D) of the Securities Act and Section 21E(b)(2)(D) of the Securities Exchange Act expressly state that the safe harbor for forward looking statements does not apply to statements made in connection with an initial public offering. USE OF PROCEEDS Not applicable.We will not receive any proceeds from the sale of shares offered by the selling shareholders. DETERMINATION OF OFFERING PRICE Our management has determined the offering price for the selling shareholders' shares.The price of the shares we are offering was arbitrarily determined based upon the prior offering price in our private placement.We have no agreement, written or oral, with our selling shareholders about this price.Based upon oral conversations with our selling shareholders, we believe that none of our selling shareholders disagree with this price.The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. The factors considered were: 13 · our lack of significant revenues · our growth potential · the price we believe a purchaser is willing to pay for our stock The offering price does not bear any relationship to our assets, results of operations, or book value, or to any other generally accepted criteria of valuation. Prior to this offering, there has been no market for our securities. DILUTION Not applicable. We are not offering any shares in this registration statement. All shares are being registered on behalf of our selling shareholders. SELLING SHAREHOLDERS The selling security holders named below are selling the securities. The table assumes that all of the securities will be sold in this offering. However, any or all of the securities listed below may be retained by any of the selling security holders, and therefore, no accurate forecast can be made as to the number of securities that will be held by the selling security holders upon termination of this offering. We believe that the selling security holders listed in the table have sole voting and investment powers with respect to the securities indicated. We will not receive any proceeds from the sale of the securities by the selling security holders. None of our selling security holders is or is affiliated with a broker-dealer.All selling security holders may be deemed underwriters. Name of Shareholders Total Shares Owned Shares Registered Remaining Shares if All Registered Shares Sold [1] % Before Offering % After Offering Material Transactions with Selling Shareholder in past 3 years Chad Sykes 4,624,000 0 4,624,000 56.20% 56.20% Zhou Ying 546,333 200,000 346,333 6.64% 4.21% Djimo Serodio 462,552 200,000 262,552 5.62% 3.19% Advisor/Consultant Kong Yu Feng 340,000 200,000 140,000 4.13% 1.70% Jennifer Haney 300,500 200,000 100,500 3.65% 1.22% Warren Postman 200,000 200,000 0 2.43% 0 Michael Williams 184,335 184,335 0 2.24% 0 Attorney Demeter Capital Group, LP 100,000 100,000 0 1.22% 0 James Cordon 100,000 100,000 0 1.22% 0 Mathieu Le Pape 99,000 99,000 0 1.20% 0 Jacobo Aguirre 99,000 99,000 0 1.20% 0 Mercedes de Navasques 99,000 99,000 0 1.20% 0 Villiam Caprara 90,000 90,000 0 1.09% 0 Dexter Bayack 80,000 80,000 0 0.97% 0 Media/Consultant Leslie Bocskor 65,552 65,552 0 0.80% 0 Advisor/Consultant Pegasus Global Partners, LLC 64,000 64,000 0 0.78% 0 Brian Falther 62,552 62,552 0 0.76% 0 Advisor/Consultant Maximilian Loessl 62,552 62,552 0 0.76% 0 Advisor/Consultant William Johnson 62,552 62,552 0 0.76% 0 Advisor/Consultant Regis Cabaret 50,000 50,000 0 0.61% 0 Paul Makepeace 48,000 48,000 0 0.58% 0 Salvador Galindo Soler 40,000 40,000 0 0.49% 0 Lalande Jean Marie 40,000 40,000 0 0.49% 0 Bruce Heimann 30,000 30,000 0 0.36% 0 Johannes Varhelyi 24,867 24,867 0 0.30% 0 Todd Feinstein 23,120 23,120 0 0.28% 0 Attorney James Regan 20,000 20,000 0 0.24% 0 Emil Svensson 6,673 6,673 0 0.08% 0 Martha Friedrich [2] 2,000 2,000 0 0.02% 0 Erik Ahl 1,800 1,800 0 0.02% 0 David Gooch 1,000 1,000 0 0.01% 0 John Huff [3] 1,000 1,000 0 0.01% 0 Sara Huff [3] 1,000 1,000 0 0.01% 0 Steven Voebel 800 800 0 0.01% 0 Victoria Noble [4] 800 800 0 0.01% 0 Bartholomen Noble [4] 800 800 0 0.01% 0 Christina Spangler [5] 800 800 0 0.01% 0 Neal Spangler [5] 800 800 0 0.01% 0 George Alsop 800 800 0 0.01% 0 Glenn Friedrich [2] 600 600 0 0.01% 0 Mikal Hutto 400 400 0 0.00% 0 Deanna Fox 400 400 0 0.00% 0 Grayce Aspin 400 400 0 0.00% 0 Nancy Sykes [6] 400 400 0 0.00% 0 James Sykes [6] 400 400 0 0.00% 0 Franz Hill [7] 400 400 0 0.00% 0 Sarah Hill [7] 400 400 0 0.00% 0 George Alsop Jr. 400 400 0 0.00% 0 Ruth Haney 400 400 0 0.00% 0 14 [1] Assuming sale of all shares registered hereunder. The following family relationships constituting joint beneficial ownership exist between our Selling Shareholders: [2] Martha Friedrich <-> Glenn Friedrich (husband and wife) [3] John Huff <-> Sara Huff (husband and wife) [4] Victoria Noble <-> Bartholomen Noble (husband and wife) [5] Christina Spangler <-> Neal Spangler (husband and wife) 15 [6] Nancy Sykes <-> James Sykes (husband and wife) [7] Franz Hill <-> Sarah Hill (husband and wife) Share Issuances There were no issuances of common stock for the year ended December 31, 2011 . In March of 2012, the Company issued 2,153,600 shares of common stock to Chad Sykes in exchange for equipment and valued the share issuance at $0.01 per share. This transaction was valued based upon the cost of the equipment acquired by the owner and contributed to Indoor Harvest as this was the most readily determinable value on the date of issuance. In March of 2012, the Company issued 2,470,400 shares of common stock to Chad Sykes to liquidate a liability for prior advances and valued the share issuance at $0.01 per share. This transaction was valued based upon the cost of the supplies and services acquired by the owner and contributed to Indoor Harvest as this was the most readily determinable value on the date of issuance. During the year ended December 31, 2013, the company issued a total of 1,551,173 shares to 25 U.S. and 7 NON US Citizens or Residents for cash at prices ranging from $0.05 per share to $0.25 per share for cash totaling $237,038. In July of 2013, the Company entered into a written website development agreement for a total cost of $2,500 and common stock valued at $20,000 based on the cash sale price for shares of common stock in the Company’s recent private placements which totaled 80,000 shares. All securities which we are obligated to issue under this agreement have been issued. In December of 2013, the Company entered into four written advisory agreements where the advisors agree to act as mentors or advisors to the Company and provide advice and assistance ranging from attending quarterly meetings to providing feedback on Company strategy to making introductions and assisting in acquisitions. During the year ended December 31, 2013, the Company issued 250,208 common shares in connection with these agreements and valued the share issuance for services at the most recent price per share for cash sales of the Company’s stock or $0.25 per share for an aggregate valuation of $62,552. None of these advisers duties involve participation in the offer and sale of the Company’s securities, and none of this compensation relates directly or indirectly to the success or lack of success in the Company’s fund raising activities. All securities which we are obligated to issue under these agreements have been issued. In January of 2014, the Company entered into a written advisory agreement where the advisor agrees to act as a mentor or advisor to the Company and provide advice and assistance ranging from attending quarterly meetings to providing feedback on Company strategy to making introductions and assisting in acquisitions. Based on the stage of the Company and services performed, the compensation shall range from 0.15% of the shares outstanding to 1.0%. The Company issued 65,552 common shares in connection with this agreement and valued the share issuance for services at the most recent price per share for cash sales of the Company’s stock or $0.25 per share or $16,388. This advisers duties did not involve participation in the offer and sale of the Company’s securities, and none of this compensation relates directly or indirectly to the success or lack of success in the Company’s fund raising activities. All securities which we are obligated to issue under this agreement have been issued. In January of 2014, the Company issued 207,455 shares of Common stock to two individuals, who at the date of issuance, worked for Williams Securities Law Firm, P.A., the law firm representing us in this registration statement and prior securities related activities. From January 1, 2014 through February 20, 2014, the Company issued 1,449,000 shares of its common stock to 6 U.S. and 8 NON US Citizens or Residents at $0.25 per share for cash of $362,250 We relied upon Section 4(2) of the Securities Act of 1933, as amended for the above issuances to US citizens or residents. We relied upon Regulation S of the Securities Act of 1933, as amended for the above issuances to non US citizens or residents. Blue Sky The holders of our shares of common stock and persons who desire to purchase them in any trading market that might develop in the future should be aware that there may be significant state law restrictions upon the ability of investors to resell our shares. Accordingly, even if we are successful in having the Shares available for trading on the OTCBB, investors should consider any secondary market for the Company's securities to be a limited one. There is no guarantee that our stock will ever be quoted on the OTC Bulletin Board.We intend to seek coverage and publication of information regarding the company in an accepted publication which permits a "manual exemption”. This manual exemption permits a security to be distributed in a particular state without being registered if the company issuing the security has a listing for that security in a securities manual recognized by the state. However, it is not enough for the security to be listed in a recognized manual. The listing entry must contain (1) the names of issuers, officers, and directors, (2) an issuer's balance sheet, and (3) a profit and loss statement for either the fiscal year preceding the balance sheet or for the most recent fiscal year of operations. We may not be able to secure a listing containing all of this information. Furthermore, the manual exemption is a non issuer exemption restricted to secondary trading transactions, making it unavailable for issuers selling newly issued securities.
